Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 9/9/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10409774.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 10409774 can also be interpreted as claim features as claimed in the claim 1-20 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 10409774 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20150039719 A1 to Vincent Berk (hereinafter “Berk”).
As to claim 1, Berk teaches a computer-implemented method, comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0027-0032): 
receiving multiple event records including a first event record and a second event record (Fig. 3, par. 0053-0057, receiving plurality of records comprising description fields); 
generating, for the first event record, a first salt value (Fig. 3, par. 0053-0057, generating first hash); 
generating, for the second event record, a second salt value (Fig. 3, par. 0053-0057, generating second hash); 
distributing, based on at least the first salt value and the second salt value, the multiple event records over storage locations (Fig. 3, par. 0053-0057, distributing records based on the first hash and the second hash); 
reading a chunk of event records from the storage locations (Fig. 2D, 4, par. 0075-0078, Retrieval Component 212 retrieve data records); and 

As to claim 3, Berk teaches the method of claim 1, wherein the first salt value includes a first hash value and the second salt value includes a second hash value (Fig. 3, par. 0053-0057, first and second hash value).
As to claim 4, Berk teaches the method of claim 1, wherein the storage locations store data using a database that provides contiguous reads and data persistence (par. 0064, 0065, storing data in linked lists and same worker computing device).
As to claim 5, Berk teaches the method of claim 1, wherein the chunk of event records includes 50,000 to 80,000 entries (par. 0081, plurality of entries).
As to claim 10, Berk teaches a computer program product comprising a non-transitory computer-readable program medium having code stored thereon, the code when executed, causing one or more processors to implement a method comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0027-0032): 
receiving multiple event records including a first event record and a second event record, wherein the first event record comprises at least one of a first event identification, a first event generation time stamp or a first event description field, and the second event record comprises at least one of a second event identification, a second event generation time stamp or a second event description field (Fig. 3, par. 0053-0057, receiving plurality of records comprising description fields); 
generating, for the first event record, a first salt value (Fig. 3, par. 0053-0057, generating first hash); 
generating, for the second event record, a second salt value (Fig. 3, par. 0053-0057, generating second hash); 

reading a chunk of event records from the storage locations (Fig. 2D, 4, par. 0075-0078, Retrieval Component 212 retrieve data records); and 
removing duplicate entries from the chunk to generate de-duplicated event records (Fig. 2D, 4, par. 0075-0078, Deduplicated Combined Enumeration 226 remove duplicates to provides an accurate unique-item count).
Regarding claim 12, 13, 14, is essentially the same as claim 4, 3, 5, respectively, except that it sets forth the claimed invention as a computer program product rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berk, and further in view of U.S. Patent Application Publication No. 20090271454 to Anglin et al. (hereinafter “Anglin”).
As to claim 2, Berk teaches the method of claim 1. Berk does not explicitly teach reporting the de-duplicated event records to an auditor for verification as claimed.
Anglin teaches reporting the de-duplicated event records to an auditor for verification (Fig. 6, par. 0058, audit for verification of de-duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Berk with the teaching of Anglin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Anglin would allow Berk to facilitate “the benefits of deduplication while also providing protection against data loss from mechanisms” (Anglin, par. 0007-0008).
Regarding claim 11, is essentially the same as claim 2, except that it sets forth the claimed invention as a computer program product rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 6, 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berk, and further in view of U.S. Patent Application Publication No. 20140282716 A1 to Phan et al. (hereinafter “Phan”).
As to claim 6, Berk teaches the method of claim 1. Berk does not explicitly teach wherein the multiple event records include information about video advertisements displayed using an online video advertisement exchange as claimed.
Phan teaches wherein the multiple event records include information about video advertisements displayed using an online video advertisement exchange (Fig. 2, par. 0006, 0010, 0050-0055, event records or data comprising video advertisement.)

As to claim 7, Berk teaches the method of claim 1. Beark does not explicitly teach further comprising: generating unique events in a video advertisement delivery network as claimed.
Phan teaches further comprising: generating unique events in a video advertisement delivery network (Fig. 2, par. 0006, 0010, 0050-0055, event records or data comprising video advertisement.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Berk with the teaching of Phan because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Phan would allow Berk to “provide for techniques for calculating operational parameters of a video advertisement delivery system using a distributed computing system. Some example operational parameters include geo (e.g., information about geographic characteristics of consumers and advertisements delivered to the consumers), segments (e.g., consumer profiles) and unique impressions, i.e., video ad deliveries that can be counted as a single billing instance” (Phan, par. 0003-0006).

As to claim 16, Berk teaches the computer program product of claim 10. Berk does not explicitly teach wherein the method further comprises: receiving a report of events logged; and perform de-duplication of the events from the report as claimed.
Phan teaches wherein the method further comprises: receiving a report of events logged; and perform de-duplication of the events from the report (par. 0112-0115, receiving events and de-duplication of events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Berk with the teaching of Phan because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Phan would allow Berk to “provide for techniques for calculating operational parameters of a video advertisement delivery system using a distributed computing system. Some example operational parameters include geo (e.g., information about geographic characteristics of consumers and advertisements delivered to the consumers), segments (e.g., consumer profiles) and unique impressions, i.e., video ad deliveries that can be counted as a single billing instance” (Phan, par. 0003-0006).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20080004958 to Ralph et al. (hereinafter “Ralph”), U.S. Patent Application Publication No. 20100274768 to Wang et al. (hereinafter “Wang”), and further in view of U.S. Patent No. 8775556 to Matthews et al. (hereinafter “Matthews”).
As to claim 19, Ralph teaches a communication system, comprising (par. 0020-0033, Fig. 1, 2, communication system): 

Ralph does not explicitly teach a de-duplication mechanism that receives the event records from the transport network, wherein the de-duplication mechanism includes: a comparator module that identifies one or more duplicate entries by comparing an identifier of each entry with one or more previously seen identifiers as claimed.
Wang teaches a de-duplication mechanism that receives the event records from the transport network, wherein the de-duplication mechanism includes: a comparator module that identifies one or more duplicate entries by comparing an identifier of each entry with one or more previously seen identifiers (paragraphs 0070, 0093-0095, de-duplicating entries regarding data changes in multiple logs based on time and identifiers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ralph with the teaching of Wang because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Wang would allow Ralph to “... make a database more scalable, available, and failure-resistant, the database may be hosted on multiple nodes each of which hosts zero or more fragments of the database...” (Wang, paragraphs 0001-0003).
However, the combination of Ralph and Wang does not explicitly teach a randomizer module that randomizes the event records to generate randomized event records; a distribution module that distributes the randomized event records to multiple computer platforms; a chunking module that reads a subset of the event records on at least one of the multiple computer platforms as claimed.
Matthews teaches a randomizer module that randomizes the event records to generate randomized event records; a distribution module that distributes the randomized event records to multiple computer platforms; a chunking module that reads a subset of the event records on at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ralph and Wang with the teaching of Matthews because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Matthews would allow combination of Ralph and Wang to “...aggregates and reports web site traffic data by segmenting web site traffic data into one or more aggregation tables for presenting the web site traffic data in a useful and substantially real-time manner ...” (Matthews, column 1 lines 5-48, column 3 lines 34-43).
As to claim 20, the rejection of claim 19 is hereby incorporated by reference, the combination of Ralph, Wang and Matthews teaches the communication system of claim 19, further including: an auditor module that compares de-duplicated event records with a report from one or more ad servers for numerical consistency (Ralph, Figure 4, par. 0037-0043, comparing data records for consistency).
Allowable Subject Matter
Claims 8, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168